UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33795 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Home Federal Bank’s 401(k) Plan B: Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: HOME FEDERAL BANCORP, INC. 500 12th Avenue South Nampa, Idaho83651 REQUIRED INFORMATION The following financial statements and supplemental schedule for Home Federal Bank’s 401(k) Plan are being filed herewith: Page Independent Auditor's Report 1 Financial Statements: Statements of Net Assets Available for Benefits at December 31, 2008 and 2007 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2008 3 Notes to the Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 13 Exhibits: Exhibit 23 - Consent of Independent Registered Public Accounting Firm 14 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the trustees (or other persons who administer employees benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Home Federal Bank’s 401(k) Plan /s/Eric S.
